DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plain bearing element (7)/ pressure plate pin (13) – one of these elements has not been shown-- must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1- are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 102015110231.
Regarding claim 1, subject to the 112/drawing rejections above (and as best understood) DE ‘231 shows in figures 1- 3:
A disc brake (1) for a utility vehicle comprising:
a brake disc (3), a brake caliper (2) surrounding the brake disc (3),
an application-side brake lining (4), a rim-side brake lining (3a), and an
application-side application device (5) arranged in the brake caliper (2),
wherein the application device (5) includes at least one adjustment
spindle (8) and a pressure plate (9), wherein the pressure plate (9) is
arranged axially between the adjustment spindle (5) and the application-side brake
lining (4), wherein a plain bearing element (16-19) is arranged between
the pressure plate (9) and the adjustment spindle (8).
Regarding claim 2, as best understood, these limitations are met.  Note the slip ring 17.

Regarding claim 8 note the slip ring at 17 would create some amount of play, no matter how small.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘231 in view of Al-Mahshi U.S. 2020/0408265.
Regarding claim 3 DE ‘231 lacks specifically showing at least one “stamping” provided on the plain bearing element (16-19).
The reference to AL-Mahshi shows a brake system in figures 2 and 5, similar to DE ‘231 and in figure 5 it is well known in the art to connect two mechanical parts together using ‘stampings’ 66 which mate into grooves 54.  This is a notoriously well known connection in the mechanical arts.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used such a connection as taught by Al Mahshi to connect the plain bearing element (16-19) to the spindle 8 in DE ‘231, as such a connection would merely amount to an obvious alternative mechanical connection to the slip ring connection at 17.
Regarding claim 4 in light of the modification above to have pressed the plain bearing and plate together would have been one well known method step of assembling the parts together.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘231 in view of Roberts et al. U.S. 2009/0159383.
Regarding claim 5 DE ‘231 lacks specifically providing the plain bearing element with a plastics coating.
The reference to Roberts shows a brake having a plastics coating that may be applied  between the elements 222b and lever 224 at 266 to limit the effects of friction.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have applied a plastics coating to the plain bearing element 16-19 in DE ‘231 for this reason.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘231.
Regarding claim 9 since there appears to be no appreciable structural difference between applicant’s ‘plain bearing bush’ 7 and that of DE ‘231 at 19 in figure 3 it would have been obvious to have substituted such a ‘bush’ for the element at 19 in DE ‘231 as design and/or applications warrant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/1/22